Citation Nr: 0924214	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative changes of the right knee, status 
post arthroscopy (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to May 
1993 and from March 1994 to April 1996.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran provided testimony at a March 2007 hearing before 
the undersigned.  A copy of the transcript is associated with 
the claims folder.

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to obtain a 
VA examination of the Veteran's right knee and to issue the 
Veteran notice in compliance with the decisions held in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's right knee disability does not result in 
flexion limited to 30 degrees or extension limited to 15 
degrees, even with consideration of pain. 


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent disabling 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
and 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for the Veteran's right 
knee disability in a November 1996 rating decision.  When the 
Veteran filed his current claim in August 2003, a 10 percent 
evaluation was in place.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

The RO has evaluated the Veteran's right knee disability 
under 38 C.F.R. § 4.71a, DC 5010- 5260.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

The Board will also consider other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.

It is important to note that the Veteran has been awarded the 
maximum disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, for severe, recurrent subluxation or lateral 
instability of the knee.  In a February 2009 rating decision, 
clearly in light of the new examination requested by the 
Board in August 2007, the RO assigned a separate 30 percent 
evaluation for the Veteran's right knee for instability, the 
maximum rating under this Diagnostic Code.  The Veteran has 
not appealed this rating action, and the issue is not 
directly before the Board at this time.  In any event, in 
light of the fact that the Veteran has been given the highest 
possible evaluation for instability, and the Board will now 
address the issue of limitation of motion, the Board finds no 
prejudice to proceeding at this time.  Simply stated, even if 
the Board were to address the instability issue in this case, 
there would be no basis to grant a higher evaluation.  In 
this decision, the Board will address limitation of motion 
and any other diagnostic code that could provide a basis to 
provide the Veteran additional compensation for his knee 
problem.

The relevant medical evidence consists of two VA examination 
reports, both measuring the Veteran's right knee range of 
motion.  A VA examination report, dated in October 2003, 
showed that the Veteran's right knee had extension to 0 
degrees and flexion to 90 degrees.  A later VA examination 
report, dated in October 2008, indicated that the Veteran's 
right knee had extension to 0 degrees and flexion to 60 
degrees.

Simply stated, these VA examination reports provide evidence, 
as a whole, against the Veteran's claim.  The previously 
discussed recorded ranges of motion for the right knee do not 
show that the right knee has had flexion limited to 30 
degrees or extension limited to 15 degrees.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.

With respect to the factors addressed in DeLuca, the 
Veteran's current functional flexion of his right knee is 
measured at 60 degrees with full extension and with pain 
throughout.  The examiner stated, in the examination report 
from October 2008, that "[i]t would be pure speculation to 
state whether there would be pain, weakness, incoordination, 
and lack of endurance of change in range of motion with a 
flare up of the above-mentioned joint."  This statement is 
evidence that pain in motion does not result in additional 
functional impairment sufficient to warrant a higher rating.  
That is, if the additional loss of motion met these 
requirements, it is reasonable to assume that the examiner 
could have ascertained additional functional impairment in 
terms of degrees.

In this regard, it is important for the Veteran to understand 
that without taking into consideration pain, the current 
evaluation could not be justified based on the evidence of 
record.

The Board finds that there is no other potentially applicable 
diagnostic code that provides for an increased evaluation for 
the Veteran's service-connected right knee disability, beyond 
that provided. 

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the Veteran's right knee disability 
warrants a disability rating in excess of 10 percent.

The Board does not find evidence that the rating assigned for 
the Veteran's right knee disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from residuals of a knee.  There are no 
manifestations of the Veteran's right knee that have not been 
contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.



Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2003 and September 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

There is no Vazquez-Flores compliant notice of record.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  However, in the recent 
case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court determined that the Federal 
Circuit's "harmless error" analysis set forth in Sanders v. 
Nicholson was too complex and rigid, its presumptions imposed 
unreasonable evidentiary burdens upon the VA, and it would 
too often require an appellate court to treat as harmful 
errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases were notice was inadequate, the 
reviewing court should consider the totality of the 
circumstances in determining whether the Veteran was 
prejudiced by the error.

Here, the Veteran has not been prejudiced by the notice error 
considering the totality of circumstances.  Specifically, in 
a statement submitted in June 2009, the Veteran's 
representative stated that the finding of the October 2008 
examiner "buttresses the claimant's earlier entitlement 
contentions" for an increased evaluation.  This statement at 
least demonstrates that the representative is fully aware of 
the criteria for supporting an increased rating under the 
applicable diagnostic codes.  Thus, through the statements of 
his representative, the Veteran is aware of the rating 
criteria and the requirements in establishing his claim.  At 
hearing, the Veteran was also clearly informed about the 
evidence need to prevail in this claim.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Significantly, the Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


